ORDER
SUSAN G. BRADEN, Chief Judge
Between October 2, 2017 and October 5, 2017, Plaintiffs in thirteen cases filed Responses to the court’s September 15, 2017 Scheduling Order.1 The Responses filed in Micu (the “Micu Response”) and Jacobson (the “Jacobson Response”) suggested that the complaints fall into two distinct categories: “upstream” complaints and “downstream” complaints. Micu Response at 1; Jacobson Response at 1. Upstream complaints focus on water that accumulated within the design pools of the Addicks and Barker Reservoirs. Micu Response at 2; Jar cobson Response at 2. Downstream complaints focus on the release of water from the Addicks and Barker Reservoirs. Micu Response at 3; Jacobson Response at 2-3,
On October 6, 2017, the court convened a status conference in the above-captioned cases at the United States District Court for the Southern District of Texas. During that conference, the court heard opposing views on whether the complaints should be classified as either upstream or downstream from Mr. Edwin Armistead Easterby, counsel-of-record in Jacobson, and Mr. David Harrington, counsel for the Government.
At this juncture, the court would appreciate if the parties would inform the court of their respective positions on whether their complaint should be classified as either “upstream” or “downstream” on or by Friday, October 20, 2017.
IT IS SO ORDERED.

. See Y And J Properties, LTD v. United States, No. 17-1189; Banes, et al., v. United States, No. 17-1191; Bouzerand, et al. v. United States, No. 17-1195; Aldred, et al. v. United States, No. 17-1206; Milton, et al. v. United States, No. 17-1235; Micu, et al. v. United States, No. 17-1277; Hollis, Jr., et al. v. United States, No. 17-1300; Mousilli v. United States, No. 17-1332; Jacobson, et al. v. United States, No. 17-1374; De La Garza, et al. v. United States, No. 17-1390; Govia v. United States, No. 17-1423; Hering, et al. v. United States, No. 17-1427; Murray, et al. v. United States, No. 17-1430.